Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT:                             ATTORNEYS FOR APPELLEE:

BRUCE W. GRAHAM                                     GREGORY F. ZOELLER
Graham Law Firm P.C.                                Attorney General of Indiana
Lafayette, Indiana
                                                    RYAN D. JOHANNINGSMEIER
                                                    Deputy Attorney General
                                                    Indianapolis, Indiana



                               IN THE                                             Apr 23 2013, 9:30 am
                     COURT OF APPEALS OF INDIANA

ANTWAN PARKS,                                       )
                                                    )
       Appellant-Defendant,                         )
                                                    )
               vs.                                  )      No. 79A02-1208-CR-672
                                                    )
STATE OF INDIANA,                                   )
                                                    )
       Appellee-Plaintiff.                          )


                     APPEAL FROM THE TIPPECANOE SUPERIOR COURT
                            The Honorable Thomas H. Busch, Judge
                                Cause No. 79D02-1109-FC-52


                                          April 23, 2013


                MEMORANDUM DECISION - NOT FOR PUBLICATION


CRONE, Judge
                                         Case Summary

          Antwan Parks appeals his conviction for class C felony battery of Ashley Lawless, a

pregnant woman who he knew was pregnant, resulting in bodily injury to Lawless. He

argues that the evidence is insufficient to show that he knowingly and intentionally touched

Lawless in a rude, insolent, or angry manner and that Lawless suffered bodily injury as a

result. Concluding that the evidence is sufficient to support both elements of the offense, we

affirm.

                                 Facts and Procedural History

          The facts most favorable to the verdict are that in September 2011, Lawless lived in a

Lafayette apartment with her two children, eight-year-old R.D. and four-year-old A.P. Parks

is A.P.’s father. Lawless was eight months pregnant with Parks’s child and had informed

him that she was pregnant. Parks did not live with Lawless and did not have a key to her

apartment.

          On the evening of September 21, 2011, Lawless and her children were at home.

Parks knocked on her door, and Lawless let him in. They began arguing over whether

Lawless had made negative comments about Parks to a neighbor. Parks left, slamming the

door behind him.

          A short time later, Parks returned to Lawless’s apartment and resumed the argument.

He insisted that Lawless had made the negative comments. Parks put his hands around her

neck and squeezed her throat. Lawless’s neck hurt, and she was unable to breathe or speak.

Lawless hit Parks’s arm to indicate that she was unable to breathe. Parks released her and


                                                2
began slapping her face. He made a fist and punched her jaw. Lawless felt pain where Parks

punched her. The fighting woke up R.D., who began to cry.

        Parks left the apartment, and Lawless took her children across the street to her cousin

Leona’s residence. Once there, Lawless called her sister, Alexis Jackson, to come pick up

her family. Jackson arrived with Lavonne Gates and Jackson’s boyfriend, C.J. Lawless

walked toward her residence to retrieve some belongings to take to her sister’s home. Parks

was standing outside. He approached Jackson, Gates, and C.J. and asked if they had “come

to fight?” Tr. at 35. Gates told Parks that Lawless was getting some belongings and then

they would leave.

       As Lawless was placing her key into her apartment door, Parks grabbed the key ring

from her. Parks kicked in Lawless’s door and grabbed a baseball bat that was beside the

door. Lawless entered behind Parks and attempted to grab the bat. They fought for

possession of the bat. During the struggle, Parks hit Lawless in the stomach and the arm with

the bat. Lawless asked Parks why he wanted the bat. Parks looked at her “like you better get

out of my way.” Id. Lawless released the bat.

       Parks took the bat outside. He approached Jackson and began swinging the bat at her.

He hit Jackson in the arm with the bat. Gates tried to help Jackson, and Parks hit Gates on

the head with the bat. She fell to the ground and passed out. During this time, C.J. had been

putting Lawless’s children in Jackson’s car. R.D. was scared. C.J. took the children back

into Leona’s residence. Lawless was standing in the doorway of her apartment yelling at

Parks to stop. Parks again approached Jackson, who was opening the trunk of the car to


                                              3
retrieve a pocket knife. Parks hit Jackson’s arm with the bat at least ten times. Parks

smashed the back window of the car with the bat.

       Parks ran toward Lawless, who was still standing in the doorway. Lawless tried to go

inside and shut the door, but Parks stuck the bat between the door and the door frame so that

Lawless could not close the door. Parks began swinging the bat through the door at Lawless.

A man ran up to Parks and told him that a neighbor had called the police. Parks ran away

with the man.

       The police arrived about five minutes later. Lawless’s door and a lamp were broken.

Lawless, Jackson, and Gates were taken to the hospital. Lawless’s neck still hurt. She also

experienced abdominal pain and began having contractions.

       On September 29, 2011, the State charged Parks as follows: Count I, class C felony

battery of Ashley Lawless, a pregnant woman, resulting in bodily injury; Count II, class D

felony domestic battery of Ashley Lawless resulting in bodily injury committed in the

presence of a child, R.D., less than sixteen years of age; Count III, class D felony battery of

Ashley Lawless resulting in bodily injury committed in the presence of a child, A.P., less

than sixteen years of age; Count IV, class D felony strangulation of Ashley Lawless; Count

V, class A misdemeanor battery of Lavonne Gates resulting in bodily injury; Count VI, Class

A misdemeanor battery of Alexis Jackson resulting in bodily injury. The State also alleged

that Parks was a habitual offender.




                                              4
       A jury found Parks guilty of Counts I-III and V-VI. Parks waived his right to a jury

trial on the habitual offender charge, and the trial court found that he was a habitual offender.

Parks appeals his conviction for Count I.

                                  Discussion and Decision

       Parks challenges the sufficiency of the evidence to support his class C felony battery

conviction. Our standard of review is well settled:

              When reviewing a sufficiency of the evidence claim, we neither
       reweigh the evidence nor judge the credibility of witnesses. Rather, we
       consider only the evidence that is favorable to the [verdict] along with the
       reasonable inferences to be drawn therefrom to determine whether there was
       sufficient evidence of probative value to support a conviction. We will affirm
       the conviction if there is substantial evidence of probative value from which a
       reasonable trier of fact could have drawn the conclusion that the defendant was
       guilty of the crime charged beyond a reasonable doubt.

Staten v. State, 844 N.E.2d 186, 187 (Ind. Ct. App. 2006) (citations omitted), trans. denied.

       Under Count I, Parks was charged with battery pursuant to Indiana Code Section 35-

42-2-1(a)(8), which states, “A person who knowingly or intentionally touches another person

in a rude, insolent, or angry manner commits battery[;] … if it results in bodily injury to a

pregnant woman and the person knew the woman was pregnant,” it is a class C felony.

Count I alleged that “Antwan Devon Parks did knowingly or intentionally touch another

person, to wit: Ashley Dominique Lawless, in a rude, insolent, or angry manner, resulting in

bodily injury to Ashley Dominique Lawless, a pregnant woman, and the said Antwan Devon

Parks knew [she] was pregnant.” Appellant’s App. at 22.

       According to Parks, because the jury acquitted him of strangulation, Count I must be

based “on the second incident between Parks and Lawless, where Parks and Lawless

                                               5
struggled over possession of a baseball bat.” Appellant’s Br. at 9. Specifically, he argues

that there is insufficient evidence that he knowingly or intentionally hit Lawless with the bat

and that she suffered bodily injury from being hit with the bat. He ignores the initial

encounter with Lawless when he choked her, slapped her, and punched her in the jaw.1 We

reject Park’s unsupported premise that Count I must be based solely on the struggle for

possession of the bat.

        Likewise, we reject Parks’s claim that the evidence is insufficient to establish that he

knowingly and intentionally touched Lawless in a rude, insolent, or angry manner. The

evidence favorable to the verdict shows that he put his hands on her neck and squeezed so

hard that her neck hurt and she could not breathe or talk. He then slapped her and punched

her jaw. Later, he hit her stomach and arm with the bat as they fought over it. We conclude

that the evidence is sufficient for a reasonable trier of fact to conclude beyond a reasonable

doubt that Parks knowingly and intentionally touched Lawless in a rude, insolent, or angry

manner. See Parker v. State, 424 N.E.2d 132, 134 (Ind. Ct. App. 1981) (“Intent to commit a

battery may be determined from a consideration of the conduct and the natural and usual

sequence to which such conduct logically and reasonably points.”).

        Park’s challenge to the evidence supporting bodily injury is also without merit.

“‘Bodily injury’ means any impairment of physical condition, including physical pain.” Ind.

Code § 35-31.5-2-29. The record shows that Lawless was unable to breathe or talk, her neck



        1
           The State does not explicitly respond to Parks’s assertion that Count I must be based on the struggle
for the bat. However, the State’s argument implicitly rejects Parks’s single-minded focus on the struggle for
the bat by relying on the entirety of Parks and Lawless’s interaction on the night of September 21, 2011.

                                                       6
hurt, and she felt pain where Parks punched her. We conclude that the evidence is sufficient

to establish bodily injury. Based on the foregoing, we affirm Parks’s conviction for class C

felony battery.

       Affirmed.

ROBB, C.J., and FRIEDLANDER, J., concur.




                                             7